DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The examiner has carefully studied the specification, drawings, and claims. There are a number of clarity and indefiniteness issues with the claimed invention, which the examiner attempts to discuss below:

The phrase “transmigrating cross-control interruption means” has unclear meaning. What is that? That is not a known term of art. This element apparently appears in figure 4 at reference 15, but it is unclear why one would want to link the channels associated with the two counters. That would seem to cross the data of the two counters, when one would want to keep the two counter channels separate.
With the circuit set up the way it is, it would seem that the counter could count the same ballot multiple times in a row. For example, if the user activates the switch to count the ballot, then the circuit will be closed and the pulse generator can continuously generate pulses in a timed sequence (such as every second). With each pulse, it would seem that a new count of the same ballot is generated. There doesn’t seem to be a way to stop the same ballot from being counted multiple times if the switch is closed for multiple pulse cycles.
With the circuit as it is, it would seem possible that the same ballot could count toward both candidates (assuming there are two). If the names of both candidates have been punched out, then both light sensors in instant figure 1 will be activated, resulting in both of the counters in figure 2 or 4 being incremented simultaneously.

The examiner is not convinced that the applicant has created a system that eliminates ballot counting errors. The system requires a human operator and the human operator could hold the switch in a closed state on one ballot for an extending period of time, as the circuit keeps incrementing the same vote bucket repeatedly.

Regarding the limitation “multi-port current switching means”, it is not clear what element this should refer to. The term “multi-port current switching means” only appears in the specification and not in the claims.

In general, the applicant seems to show a fully analog vote counting system that is not controlled by software. The problem with such a fully-analog system is that it would seem possible to keep counting the same ballot again and again. There would be little ability to stop common errors (a ballot that where more than one candidate is chosen for example.)

If the system is non-binary, then it is a purely analog circuit system without any computing power or any kind.  Counting ballots is a challenging undertaking that would normally rely on software to handle the myriad of different possibilities associated with different types of improper ballots. A system that has no computing or software would seem unsuited to the task.

Even with something as simple as a punched ballot, there are a range of scenarios that could arise that would need to be handled, and which the simple analog counter could not handle, such as:
Ballot remaining in place too long and registering (counting) repeatedly
Ballot being misaligned with light sensors
Holes being misaligned
Too many votes on the ballot, or too few
Object placed in ballot tray may not be a ballot at all, but a paper with holes strategically placed, allowing one to illegally cast a vote.

Recall the difficulty with the 2000 presidential election in Florida, in which punched ballots presented a huge range of possibilities (‘butterfly ballots’, ‘hanging chads’ and so on).

With software, programmers could use software logic to tell the system how to respond to different conditions that arise. In an analog system such as the present one, there is no way to do this. Therefore, it would seem that this system would be more error-prone, not less, than existing systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876